DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 12/18/2020. Claims 1-4, 7-10, and 18-20 have been amended. Claims 21-25 have been newly added, and claims 5-6, and 11-17 have been cancelled. Accordingly, claims 1-4, 7-10, and 18-25 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 recites a “substantial distance from the second driving route”. The term “substantial distance” is a relative term which renders the claim indefinite. The term is not 
Claim 1 line 14 recites “adjusting the operation of the autonomous vehicle”. The limitation “the operation” lacks antecedent basis and is therefore indefinite. The same rational applies to claim 18.
Claims 2-4, 7-10, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 18 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Byun US20160229404A1 in view of Rubin et al. US20170243485A1 (henceforth Rubin)


Regarding claim 1:
Byun discloses:
A method for adjusting control of an autonomous vehicle
(In para 0022, “In some embodiments, the methods, vehicle, and server disclosed herein relate to control of a vehicle in autonomous mode.”)
generating crowd-source data relating to a first driving condition unique to a first driving route and a second set of crowd-source data relating to a second driving condition unique to a second driving route, the first driving route being located in a first geo- graphic location that is a substantial distance from the second driving route located in a second geo-graphic location;
(In para 0070, “The exemplary overlapping is described in FIGS. 5(a) and 5(b). As shown in FIG. 5(a), a first driver drives a route D1, between 501 and 503, a second driver drives a route D2, between 502 and 504, and a third driver drives a route D3, between 501 and 504. The route D3 is covered by the route D1 and the route D2, and the route between 502 and 503 is overlapped.” And in para 0071, “As shown in FIG. 5(b), a first vehicle of the first driver collects driving data 505 for the route D1, and a second vehicle of the second driver collects driving data 506 for the route D2. Data (e.g. speeds, distances, vehicle operator actions, etc.) 
providing geo-graphic crowd-source data based on a current location of the autonomous vehicle being located within the first geo-graphic location or the second geo-graphic location, wherein the geo-graphic crowd-source data includes a real-time traffic condition relating to a current event along a roadway in the current location;
(In para 0031, “the driving data collected by vehicles 101, 102 and 103 is used to generate crowdsourcing data to be used for controlling the vehicles. In some embodiments, the server 300 collects driving data from a plurality of vehicles, correlates the traffic information, route condition information.” Fig. 1 shows vehicles 101, 102, and 103 which generates and receives crowdsourcing data to be used for controlling the vehicle where the crowdsourcing data includes route condition information i.e. driving condition along a travel route.



Furthermore, in para 0082 “In some embodiments, the computing device 700 controls an operation of the vehicle based on the received navigation information. The computing device collects the sensing data during driving according to the received navigation information, and generates driving data based on the collected sensing data. The computing device transmits the generated driving data to the server. The computing device receives crowdsourcing data from the server, and then, updates the received navigation information based on the received crowdsourcing data.”)
adjusting the operation of the autonomous vehicle using either the geographic  crowd-source data

Byun does not disclose wherein the geo-graphic crowd-source data includes a road condition relating to a weather condition in the current location and a visibility condition relating to an intersection in the current location where traffic visibility would be obscured. However Rubin teaches:
wherein the geo-graphic crowd-source data includes a road condition relating to a weather condition in the current location and a visibility condition relating to an intersection in the current location where traffic visibility would be obscured.
(In para 423, “FIG. 16 shows one embodiment of a weather and road condition sub-risk value table. For a given observed weather and road condition in the right column, the appropriate sub-risk value to use in a final risk value calculation is shown in the left column. Observed weather and road conditions may be via local sensors or via V2V messages received,” Observed weather and road conditions are received via V2V (i.e. crowdsourcing), and therefore, geographic crowdsource data includes a road condition relating to a weather condition.

 In para 0628, “Similarly, the V2V system of this embodiment may be able to observe a vehicle approaching an intersection at high-speed in a cross street or oncoming lane, with the knowledge that the vehicle will not be able to stop in legal time, even though the signal light(s) visible to that high-speed vehicle are not visible to the V2V system.” V2V communication (i.e. crowdsourcing) data includes a visibility condition relating to an intersection where traffic visibility would be obscured.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Rubin to include wherein the geo-graphic crowd-source data includes a road condition relating to a weather condition in the current location and a visibility condition relating to an intersection in the current location where traffic visibility would be obscured in order to increase the safety by reducing the number of vehicle accidents. In para 0011 of Rubin, “The US DOT estimates in 2012 that if ALL vehicles were equipped that the accident rate would be reduced by 50%. Thus, if 25% percent of all vehicles were equipped with a V2V system, 25%*25%*50%, or a 3% reduction in accident rate would be achieved.” Since there exists a correlation between fewer accidents and vehicles equipped with a V2V system, therefore it would be obvious for crowdsourcing data to include a road condition relating to a weather condition and a visibility condition relating to an intersection where traffic visibility would be obscured since it would 

Regarding claim 9:
Byun discloses:
obtaining the geo-graphic crowd-source data from one or more contributors located in the second geo-graphic location that is different than the current location of the autonomous vehicle.
(In para 0070, “The exemplary overlapping is described in FIGS. 5(a) and 5(b). As shown in FIG. 5(a), a first driver drives a route D1, between 501 and 503, a second driver drives a route D2, between 502 and 504, and a third driver drives a route D3, between 501 and 504. The route D3 is covered by the route D1 and the route D2, and the route between 502 and 503 is overlapped.” And in para 0071, “As shown in FIG. 5(b), a first vehicle of the first driver collects driving data 505 for the route D1, and a second vehicle of the second driver collects driving data 506 for the route D2. Data (e.g. speeds, distances, vehicle operator actions, etc.) is collected by sensors embedded in the vehicles. Based on the driving data for the route D1 and the driving data for the route D2, navigation information 507 for route D3 is generated.” Geographic crowd-source data is obtained from a contributor (i.e. Driver 2) located in the second geo-graphic location (i.e. route D2) that is different than the current location (i.e. route D3) of the autonomous vehicle. See Fig. 5a-5b.)

Regarding claim 18:
Byun and Rubin discloses the same limitations as recited above in claim 1.

Regarding claim 24:
Byun and Rubin discloses the same limitations as recited above in claim 9.




Claims 2, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Byun and Rubin in view of Matsuura Nobuhiko JPH10340124A (henceforth Nobuhiko)

Regarding claims 2:
Byun and Rubin discloses the same limitations as recited in claim 1 above. Byun does not disclose adjusting a sensitivity level of at least one sensor used to control the autonomous vehicle in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route.
However, Nobuhiko discloses:
adjusting a sensitivity level of at least one sensor used to control the autonomous vehicle in response the geo-graphic crowd-source data indicating an obstacle is located along the travel route. (In para 0012, “the operation sensitivity of the obstacle detection means is such that a standing object, such as a wall or the like, which is fixed with respect to the traveling road approaches 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Nobuhiko to include adjusting a sensitivity level of at least one sensor used to control the autonomous vehicle in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route. When the sensitivity of the optical sensor is set to a fixed high sensitivity, a fixed stationary object such as a fixed wall is detected as an obstacle unnecessarily if it is too close to the travel path which results in unnecessary slowdown or a stop operation of the vehicle, resulting in poor operation efficiency (para 0007, Nobuhiko). It is therefore beneficial to adjust a sensitivity level of a sensor in order for the system to differentiate between an 

Regarding claims 19:
Byun and Rubin discloses the same limitations as recited in claim 18 above. 
Byun further discloses:
the autonomous vehicle system comprising at least one sensor configured to control the autonomous vehicle (In Fig. 6 and para 0073, “the vehicle further includes sensors 602 for detecting surrounding circumstances. Sensors 602 include cameras for detecting position relative to the road, traffic signs and signals, and obstacles in the road” and in para 0074, “At least one of sensors 602 and 603 interfaces with an electronic control unit (hereafter, ECU; 604).” The sensors 602 interfaces with an electronic control unit which controls the motor 606 of the vehicle (para 0074).)

Byun does not disclose the controller is configured to adjust a sensitivity level of the at least one sensor in response to the driving condition indicating an obstacle being located along the travel route. However, Nobuhiko discloses this specific limitation as shown above in claim 2. 

Regarding claims 21,
Byun, Rubin, and Nobuhiko discloses the same limitations as recited in claim 2 above. 


Claims 3, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun and Rubin in view of Li et al. US20190317505 A1 (henceforth Li)

Regarding claims 3:
Byun and Rubin discloses the same limitations as recited in claim 1 above. Byun does not disclose adjusting a speed level of the autonomous vehicle in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route.
However, Li discloses:
adjusting a speed level of the autonomous vehicle in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route.
(In para 0043, “Decision module 304/planning module 305 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle. For example, the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc. The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc.” The autonomous 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Li to include adjusting a speed level of the autonomous vehicle in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route since it would increase the safety of the driver and its passengers. Slowing down the autonomous vehicle (i.e. adjusting the speed) when an obstacle is present on the travel route would increase the safety as it would reduce a risk of collision between the vehicle and said obstacle.

Regarding claim 4:
Byun and Rubin discloses the same limitations as recited in claim 1 above. Byun does not disclose adjusting the travel route of the autonomous vehicle to an alternative travel route in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route.
However, Li discloses:
adjusting the travel route of the autonomous vehicle to an alternative travel route in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route.
(In para 28, “Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Li to include adjusting the travel route of the autonomous vehicle to an alternative travel route in response to the geo-graphic crowd-source data indicating an obstacle is located along the travel route since it is common in the art for autonomous vehicles to adjust a current route to an alternative route when an obstacle exists in the current route. Furthermore, adjusting the travel route to an alternative route due to an obstruction increases the safety of the passengers as it would avoid an imminent collision between the vehicle and the obstacle.
	
Regarding claim 20:
Byun, Rubin and Li discloses the same limitations as recited in claim 3 above.

	
Claims 7, 8, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Byun and Rubin in view of Shalev-Shwartz et al. US20190377354 A1 (henceforth Shalev-Shwartz)

Regarding claim 7:
Byun and Rubin discloses the same limitations as recited in claim 1 above. Byun does not disclose wherein the geo-graphic crowd-source data includes a section of road where at least one sensor used to control the autonomous vehicle would have reduced visibility.
However, Shalev-Shwartz teaches:
wherein the geo-graphic crowd-source data includes a section of road where at least one sensor used to control the autonomous vehicle would have reduced visibility.
(Fig. 21I and para 0401, “The objects in occlusion zone 2127 may be visible to one or more sensors of host vehicle 2100 yet invisible to one or more other sensors of host vehicle 2100. Alternatively, the objects in occlusion zone 2127 may be invisible to all sensors of host vehicle 2100.” Fig.21I shows a driving condition where the section of the road is blocked off by a tree, where the sensors have reduced visibility.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Shalev-Shwartz to 

Regarding claim 8:
Byun and Rubin discloses the same limitations as recited in claim 1 above. Byun does not disclose wherein the geo-graphic crowd-source data includes a moving obstacle that is not detectible by at least one sensor used to control the autonomous vehicle. However, Shalev-Shwartz discloses:
wherein the geo-graphic crowd-source data includes a moving obstacle that is not detectible by at least one sensor used to control the autonomous vehicle.
(Fig. 21I and para 0401, “The objects in occlusion zone 2127 may be visible to one or more sensors of host vehicle 2100 yet invisible to one or more other sensors of host vehicle 2100. Alternatively, the objects in occlusion zone 2127 may be invisible to all sensors of host vehicle 2100.” Fig. 21I shows a pedestrian 2129 (i.e. a moving obstacle) blocked by a tree 2125 in which the pedestrian 2129 is invisible (i.e. undetectable) by sensors of the host vehicle 2100. 



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Shalev-Shwartz to include the feature of detecting objects in occlusion zones, where an occlusion zone is a section of the road where one sensor has reduced visibility. When one or more sensors have an obstructed view, it is desirable for the vehicle to be able to use other sensors in order to detect the environment around the vehicle. This would increase the safety of the passengers since the sensor that is not obstructed would be able to identify an obstruction such as a moving obstacle and therefore prevent potential accidents.

Regarding claim 22:
Byun, Rubin, and Schalev-Shwartz discloses the same limitations as recited in claim 7 above.

Regarding claim 23:
Byun, Rubin, and Schalev-Shwartz discloses the same limitations as recited in claim 8 above.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Byun and Rubin in view of Paruchuri US20140278907 A1

Regarding claim 10:
Byun and Rubin discloses the same limitations as recited in claims 1 and 9 above. Byun does not disclose wherein the one or more contributors are incentivized for providing the geo-graphic crowd-source data.
However, Paruchuri discloses:
wherein the one or more contributors are incentivized for providing the geo-graphic crowd-source data.
(In para 0031, “The following use cases illustrate different ways in which example systems and methods may incentivize and reward crowd-sourcers to provide user generated content that may improve local searches for traditional or hyperlocal points of interest” Crowd-sourcers (i.e. one or more contributors) are incentivized for providing the crowd-source data.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Paruchuri to include wherein the one or more contributors are incentivized for providing the geo-graphic crowd-source data since it would improve the quality of the contribution (para 0004, Paruchuri) 

Regarding claim 25:
Byun, Rubin and Paruchuri discloses the same limitations as recited above in claim 10.


Response to Arguments
Applicant’s arguments, see pages 9-10, filed 12/18/2020 with respect to the rejection(s) of claim 1 and 18 under 35 U.S.C. 102(a)(1)have been fully considered and are persuasive.  As amended, Byun does not disclose geo-graphic crowd-source data that includes a road condition relating to a weather condition and a visibility condition relating to an intersection in the current location where traffic visibility would be obscured. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rubin. See the 35 U.S.C. 103 rejection concerning claims 1 and 18 above.

Applicant's arguments filed 12/18/2020, pages 9-10, regarding the 35 U.S.C. 102 have been fully considered but they are not persuasive. The applicant argues that Byun does not disclose collecting crowdsource data that is received from a first and second geographic location. The examiner respectfully disagrees. Byun teaches collecting crowdsource data that is received from a first and secondary geographic location (see Fig. 5a-5b, and the 35 U.S.C. 103 rejection of claim 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669